Citation Nr: 1000136	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-19 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to 
February 1946.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss can not be 
reasonably disassociated from his military service.

2.  The evidence of record does not show current tinnitus 
related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's August 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman, 19 Vet. App. at 473.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  As for his right ear hearing loss claim, the RO 
obtained a VA medical opinion concerning the etiology of the 
Veteran's current right ear hearing loss.  This opinion was 
based upon a physical examination of the Veteran, a review of 
his claims file, and the examiner provided a rationale for 
the conclusion reached.  The Board therefore concludes that 
the April 2008 medical opinion is adequate for evaluation 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  As for his tinnitus 
claim, the April 2008 VA examiner indicated that the Veteran 
denied having tinnitus and a diagnosis of tinnitus was not 
provided.  Absent competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, a VA 
examination is not necessary prior to final adjudication of a 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, there is no sign in the record that additional 
evidence relevant to the issues being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Historically, the Veteran served on active duty in the Army 
from December 1943 to February 1946.  His report of 
separation listed his military occupational specialty as 
light truck driver.  The report also indicated that he served 
in the Pacific theater of operations with the 3015th Engineer 
Maintenance Company.  

A review of the Veteran's service treatment records was 
silent as to any complaints of or treatment for hearing loss 
or tinnitus.  The Veteran's February 1946 separation 
examination listed his ears as normal.  It also noted hearing 
acuity of 15/15, bilaterally, on whispered voice testing.  

Following his discharge from the service, in February 1946, 
the Veteran filed a claim seeking service connection for 
hemorrhoids.  No reference to any complaints concerning 
hearing loss or tinnitus were indicated.

In May 2006, the Veteran underwent a VA audiological 
consultation.  The report noted the Veteran's complaints of 
bilateral hearing loss and occasional bilateral tinnitus.  
The Veteran reported a history of excessive noise exposure 
during his military service, as well as occupational noise 
exposure while working for National Cash Register.  An 
audiology examination was conducted.  The report noted 
findings that were consistent with a mild high frequency 
sensorineural hearing loss after 2000 hertz in the right ear 
and a normal sloping to moderately-severe high frequency 
sensorineural hearing loss in the left ear.  A June 2006 
audiology progress note concluded with an assessment of 
sensorineural hearing loss, bilaterally.  

In June 2006, the Veteran filed his original claim seeking 
service connection for bilateral hearing loss and tinnitus.

In August 2008, a VA audiological examination was conducted.  
The VA examiner noted that the Veteran's claims file and 
medical history records had been reviewed.  The report 
indicated that the Veteran's hearing was within normal limits 
using whispered voice tests on his November 1943 entrance 
examination and his February 1946 separation examination.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
30
40
45
LEFT
30
30
65
75
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 64 percent in the left ear.  
The report concluded with a diagnosis of mild sloping to 
severe, sensorineural hearing loss, bilaterally, worse on the 
left ear.  The VA examiner also noted that the findings 
indicate a significant decrease in hearing since his last 
evaluation in May 2006, and that these changes cannot be 
attributed to military noise exposure and are most likely due 
to presbycusis.  The VA examiner also opined, however, that 
the hearing loss found on the May 2006 audiological 
consultation was "as likely as not" a result of inservice 
noise exposure.  As for the Veteran's tinnitus, the VA 
examiner noted that the Veteran denied having tinnitus, so no 
opinion was being made.

A.  Right Ear Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).


Based on the totality of the evidence, and with application 
of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran currently has right ear 
hearing loss which was incurred during his active military 
service.  The Board accepts the Veteran's contentions that he 
was exposed to significant acoustical trauma during service.  
Specifically, the Veteran has reported that he was exposed to 
periods of continuous artillery fire, including ship to shore 
artillery, during his service in the Pacific theater.  

A May 2006 VA audiological consultation report noted that the 
Veteran's audiological findings were consistent with a mild 
high frequency sensorineural hearing loss after 2000 Hertz 
level in the right ear.  The April 2008 VA audiological 
examination listed audiological findings of right ear hearing 
loss as defined by 38 C.F.R. § 3.385 (2009).  The VA examiner 
in April 2008 further opined that the portion of the 
Veteran's current right ear hearing loss that was shown on 
his May 2006 VA audiological consultation report was "at 
least as likely as not" the result of his inservice noise 
exposure.  While the VA examiner further opined that the 
increase shown in the Veteran's right ear hearing loss 
between his May 2006 VA audiological report and his April 
2008 audiological report was not due to military noise 
exposure and most likely due to presbycusis, the Board finds 
that May 2006 VA audiological findings are incomplete for 
comparison purposes as it lists air and bone Hertz level 
findings.  Moreover, the May 2006 VA report concluded with a 
diagnosis of mild high frequency sensorineural hearing loss 
after 2000 Hertz in the right ear.  Accordingly, with 
generous application of the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b), service connection for right ear 
hearing loss is warranted.

B.  Tinnitus

After reviewing the evidence of record, the Board concludes 
that service connection is not warranted for tinnitus.

The Veteran's service treatment records are completely silent 
as to any complaints of or treatment for tinnitus.  Shortly 
after his separation from service, the Veteran filed a claim 
seeking service connection for an unrelated condition, but 
made no reference to any complaints of tinnitus.  Thereafter, 
the first post service evidence of record noting complaints 
of occasional bilateral tinnitus is in May 2006, over fifty 
years after his discharge from the service.  This period 
without complaints or treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claims herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Although tinnitus is capable of lay observation, the Board 
finds that this extended period without complaint or 
treatment for tinnitus, as well as the absence of any 
tinnitus complaints in his separation examination must also 
be considered.  Id., see also Charles v. Principi, 16 Vet. 
App. 360, 374-75 (2002).  Moreover, the April 2008 VA 
examiner indicated that the Veteran did not complain of 
tinnitus at all.  

In this case, the Veteran's statements are competent evidence 
that he was exposed to loud noise during service.  However, 
the Veteran's contentions that any current tinnitus is 
related to his military service, as a layman, cannot be 
considered competent evidence on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

While the Veteran reported complaints of occasional bilateral 
tinnitus in May 2006, this appears to be the only complaint 
of tinnitus noted in the Veteran's post service medical 
records.  Moreover, an actual diagnosis of tinnitus is not 
shown. 

Thus, in the absence of competent medical evidence that the 
Veteran currently has tinnitus related to his military 
service, the preponderance of the evidence is against the 
Veteran's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


